Citation Nr: 0718576	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for dermatofibrosarcoma of 
the forehead.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before a decision review 
officer at the RO in June 2004.  


FINDING OF FACT

Dermatofibrosarcoma of the veteran's forehead had its origin 
in service.  


CONCLUSION OF LAW

Dermatofibrosarcoma was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§  5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases such as malignant tumors will be presumed to 
have been incurred in service if they had become manifest to 
a degree of ten percent or more within one year of the 
veteran's separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

At the time of an April 1983 pre-enlistment examination, 
normal findings were reported for the skin.  At the time of 
an April 1983 report of medical history, the veteran checked 
the "no" boxes when asked if he had or had ever had skin 
disease or tumors, growths, cysts, or cancer.  At the time of 
a March 1989 periodic examination, normal findings were 
reported for the skin.  

In March 1993, the veteran was seen with complaints of 
multiple lesions on his abdominal wall and back.  He reported 
that he had developed this in the past two years.  Physical 
examination revealed three lipomas on the back ranging from 
one to five inches.  On the abdominal wall there was one 
lipoma of one and one-half inches in the epigastric area and 
another in the right lower quadrant.  It was the examiner's 
assessment that the veteran had multiple lipomas.  In April 
1993, the veteran had a lipoma excised from his back.  The 
procedure was well tolerated.  

In January 2003, the veteran claimed entitlement to service 
connection for a recurrent schwannoma on his forehead.  

In support of his claim, the veteran forwarded copies of 
private treatment records revealing that he was found to have 
a bump on his forehead in September 1997, which was resected 
and thought to be a schwannoma.  The veteran did well until 
February 1998 when the problem recurred.  Further evaluation 
performed at that time revealed that the veteran had a 
dermatofibrosarcoma protuberans.  

Along with his request for service connection, the veteran 
forwarded a statement where he reported having developed 
lumps and bumps in service.  The veteran stated that he 
continued to develop bumps and lumps after service, including 
the one on his forehead.  

In October 2003, the RO requested that the claims folder be 
forwarded to a VA examiner to express an opinion about the 
schwannoma on the veteran's forehead and whether it was 
related to his period of military service and whether the 
lipomas noted on active duty constituted the embryonic stages 
of the spindle cell neoplasm consistent with a schwannoma.  

The claims file was forwarded to a VA physician in October 
2003.  The physician indicated that he had reviewed the 
veteran's medical records.  He noted the in-service referral 
for multiple lipomas and observed that there was mention of 
sebaceous cysts, although the only lesions that appeared to 
have been removed and pathologically documented were the 
lipomas in 1993.  He also observed that the diagnosis 
established pathologically was lipomas.  The examiner also 
noted that the veteran had had a lipoma excised from his 
forearm in 1997.  

He noted that when the veteran presented to Southern New 
Hampshire Medical Center with a lesion on his forehead, the 
diagnosis was schwannoma.  The lesion recurred and a year 
later he was seen at Dartmouth-Hitchcock Medical Center where 
the slides were again reviewed and a diagnosis of 
dermatofibrosarcoma was rendered rather than a schwannoma.  
The examiner commented that a schwannoma was never confirmed.  
He stated that this would eliminate the diagnosis of 
schwannoma or schwannomatosis, as the lesion on his forehead 
was a dermatofibrosarcoma.  

The examiner stated that the diagnosis of schwannomatosis and 
schwannoma appeared to have been inaccurate.  He stated that 
the lesions that were removed in service were lipomas, 
documented pathologically, and were unrelated to schwannomas 
or dermatofibrosarcomas.  He opined that lipomas were not the 
embryonic stages of the spindle shaped neoplasm that was 
excised from the veteran's forehead.  He concluded that the 
dermatofibrosarcoma of the forehead was an independent tumor 
unrelated to the sebaceous cysts or lipomas that were excised 
while the veteran was in the military.  

At his June 2004 hearing, the veteran testified that he had 
cysts/lipomas all over his body while in service.  The 
veteran also reported that he had mentioned to the flight 
surgeon about a nodule on his forehead along with all the 
other nodules.  He stated that the nodule on his forehead 
stayed like all the other nodules.  He noted that he had had 
the nodule from the time he left service until the time it 
was excised.  The veteran stated that the growth took awhile 
from the time he was in service until the time it was 
excised.  

In a June 2004 statement, J. Rosen, M.D., a Professor of 
Surgery at Dartmouth Hitchcock Medical Center, indicated that 
he had treated the veteran for the lesion on his forehead.  
He noted that the lesion was a cancer, specifically 
dermatofibrosarcoma protuberans.  Dr. Rosen opined that the 
veteran possibly had this tumor while in service, so the 
tumor could predate his discharge from service in 1993 and 
should be considered possibly service related.  

M. Barr, M.D., the surgeon who performed the September 1997 
removal of a lipoma of the veteran's forearm, indicated that 
he concurred with Dr. Rosen's statement.  

Along with her April 2007 written argument, the veteran's 
representative submitted a medical opinion from A. Gordon, 
M.D., addressing the etiology of the veteran's 
dermatofibrosarcoma.  

Dr. Gordon noted the history of treatment for a lesion on his 
forehead in 1997.  Dr. Gordon observed that the veteran had 
undergone excision of a sebaceous cyst from his back in 1993.  
She noted the VA examiner's opinion that the lesion on the 
veteran's forehead, that was determined to be a 
dermatofibrosarcoma, was an independent tumor unrelated to 
sebaceous cysts and/or lipomas found in service.  She further 
noted Dr. Rosen's June 2004 opinion.  

She noted that dermatofibrosarcoma was a superficial 
mesenchymal cutaneous tumor of essentially local malignancy, 
located more often in the trunk and extremities, which 
commonly occurred in adult patients.  It was a rare, slow 
growing, locally aggressive rarely metastatic skin tumor with 
a propensity for local recurrence.  The tumor was usually 
diagnosed after multiple recurrences.  Few cases of 
dermatofibrosarcoma had been reported in childhood.  61.9 
percent underwent surgical excision without previous biopsy.  
The recurrence rate was 28.6 percent.  The median period free 
of illness was 32.5 months and the medium follow-up period 
was 33.25 months.  

She commented that there were no records to suggest that all 
the lesions that were found during service were removed or 
biopsied.  She concurred with Dr. Rosen that it was at least 
as likely as not that the veteran had the fibroscroma in 
service or in the one year presumptive period following 
service.  

Analysis

Turning to the elements necessary for service connection, 
there is some question whether the veteran has a current 
disability.  All of the evidence relates to treatment that 
took place in service or in 1997 and 1998.  The veteran has 
not reported current symptomatology.  For the showing of a 
current disability there must be evidence of the claimed 
condition at the time of the veteran's claim as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).

On the other hand, the records of surgery performed in 1997 
and 1998 shows that it involved skin grafting with a donor 
site in the left arm, and repair of a skin flap over the 
forehead and some loss of eye brows.  The skin grafts were 
apparently observable during treatment in April 1999, and he 
was noted to have a skull contour deformity in September 
1999, for which he was scheduled to undergo additional 
surgery.  These findings suggest an ongoing disability.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that there is a current disability.

The element of an in-service disease or disability is 
satisfied by the evidence of lipomas in service and the 
veteran's testimony that the forehead mass was present in 
service.

There is conflicting evidence on the question of whether the 
current disability is related to service.  The record shows 
that when initially seen in 1997, the veteran believed that 
the forehead mass was another lipoma among the lipomas 
identified in service.  Although service medical records do 
not comment on the presence or absence of such a lesion in 
service, the veteran testified that it was present in 
service.  He would be competent to observe its presence.  The 
lesion has been described as slow growing, and was identified 
only four years after service.  Further, the majority of 
medical opinions are in favor of a finding that the 
fibrosarcoma had its onset in service.  

The Board notes that the October 2003 VA examiner did not 
render an opinion as to this specific question.  The 
veteran's private physicians, Dr. Rosen and Dr. Barr, 
indicated that the veteran possibly had this tumor while in 
service, so the tumor could predate his discharge from 
service in 1993 and should be considered possibly service 
related.  Moreover, Dr. Gordon found that it was at least as 
likely as not that the veteran had this tumor in service or 
in the one year presumptive period following service.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that current dermatofibrosarcoma residuals were 
incurred in service.  As such, service connection is 
warranted for dermatofibrosarcoma of the forehead.  


ORDER

Service connection for dermatofibrosarcoma is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


